 BUILDING MATERIAL&DUMP TRUCK DRIVERS135The Trial Examiner has also found above that the Respondent discriminated inregard to the hire and tenure of employment of the following employees:R. C. Knipe, May 8, 1956.Verdis L. Wade, July 24, 1956.Having so found, the TrialExaminer will recommend that the same remedy andformula be applied to them in the mode and manner set forth immediately aboveas regards the discriminatorily laid-off employees.As theunfair labor practices committedby theRespondent were of a characterstriking at the roots of employees'rights safeguardedby theAct, and disclose apropensity on the part of the Respondent to continue,although not necessarily bythe same means, to defeat self-organization of its employees,itwillalso berecommended that the Respondent cease and desist from infringing in any mannerupon the employee rights guaranteed in Section7 of the Act.Uponthe basis of the foregoing findings of fact,and upon the entire record inthe case,the TrialExaminer makes the following:CONCLUSIONS OF LAW1.General Drivers,Warehousemen&HelpersLocal UnionNo. 968,AFL-CIO,is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of thefollowing employees,J.D. Singleton,Joe Teel, ClauzellCulpepper,Gorree Kizzee,Eddie Watson,J.C. Newman, L. D. McCullough,CorneliusPerry,Fred Sampson,R. C. Knipe, andV. L. Wade, therebydiscouraging membership in the Union, theRespondent has engaged in unfair labor practices within the meaning of Section8 (a) (3) of the Act.3.By interfering with,restraining,and coercing employees in the exercise of therights guaranteed by Section7 of the Act, theRespondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.5.TheRespondent did not discriminatorily dischargeW. A. Willtrout, EzraChampion,and Dock Knipe.[Recommendations omitted from publication.]Building Material&Dump TruckDrivers Local No. 420,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America iandFisk&Mason.Case No.21-CB--856.March 18, 1958DECISION AND ORDEROn July 16,1957, Trial Examiner Howard Meyers issued his Inter-mediateReport in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief, andCharging Party, Fisk & Mason, filed a brief in support of. theIntermediate Report.'1 The Board having been notified by the AFL-CIO that it deems the Teamsters' certifi-cate of affiliation revoked by convention action, the identification of this Union is herebyamended.2 Fisk& Mason's request for oral argument Is hereby denied, as the record and briefsadequately present the issues and the positions of the parties.120 NLRB No. 19. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudical error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, recommendations, andconclusions of the Trial Examiner 9ORDERUpon the entirerecord inthe case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Building Material& Dump Truck Drivers, Local No. 420, International Brotherhood ofTeamsters,Chauffeurs, Warehousemen & Helpers of America, and itsofficers, representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Restraining or coercing employees of Fisk & Mason in theexercise of the rights guaranteed in Section 7 of the Act.(b)Attemptingto causeFisk & Mason to discriminate against itsemployees in violation of Section 8 (a) (3) of the Act.(c) In any other manner restraining or coercing employees of Fisk& Mason in theexerciseof the rights guaranteed in Section 7 of theAct, except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a condition.of employment as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent Union'sbusinessoffices,meeting halls, and all places where notices toitsmembers arecustomarily posted, copies of the notice attached hereto marked"Appendix." 4Copies of said notice, to be furnished by theRegionalDirector for the Twenty-first Region, shall, after being duly signed byofficial representatives of the Respondent Union, be posted by theRespondent immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter.Reasonable steps shall betaken by the Respondent to insure that saidnotices arenot altered,defaced, or covered by any other material.(b)Mail signed copies of the notice attached hereto marked"Appendix" to the Regional Director for the Twenty-first Region for"we reject any implication in the Intermediate Report to the effect that organizational,as distinct from recognition, picketing by a minority union is here present and found toviolate the ActOur unfair labor practice findings, like the Trial Examiner's, aregrounded on our agreement with his conclusion that the Respondent was picketing forrecognition and a union shopCurtis Brothers,Inc.119 NLRB 232; AlloyManufactur-ing Company, etc ,119 NLRB 307.4In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States-Court of Appeals, Enforcing an Order." BUILDING MATERIAL & DUMP TRUCK DRIVERS137posting, Fisk & Mason willing, at all locations where notices to theCompany's employees are customarily posted.Copies of said notice,to be furnished by the Regional Director for the Twenty-first Region,shall, after being duly signed by authorized representatives of theRespondent, be forthwith returned to the Regional Director for suchposting.(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, as to thesteps the Respondent has taken to comply herewith.MEMBER FANNING took no partin the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL MEMBERS OF BUILDING MATERIAL & DUMP TRUCKDRIVERS, LOCAL No. 420, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT restrain or coerce the employees of Fisk & Masonin the exercise of rights guaranteed in Section 7 of the Act, in-cluding specifically the right to refrain from engaging in anyor all of the activities guaranteed thereunder.WE WILL NOT attempt to cause Fisk & Mason to enter into anagreement with us containing union shop provisions, until suchtime as we are the lawfully constituted bargaining representativeof Fisk & Mason's employees.BUILDING MATERIAL & DUMP TRUCK DRIVERS,LOCAL No. 420, INTERNATIONAL BROTHER-HOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on December 21, 1956, by Fisk & Mason, the GeneralCounsel of the National Labor Relations Board, herein respectively called theGeneral Counsel' and the Board, by the Regional Director for the Twenty-first3 This term specifically includes counsel for the General Counsel appearing at thehearing. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion (Los Angeles, California), issued his complaint dated April 30, 1957, againstBuilding Material & Dump Truck Drivers, Local No. 420, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, AFL-CIO, hereincalled Respondent, and on occasion called the Union, alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge and complaint, together with notice of hearing thereon, wereduly served upon Respondent and upon Fisk & Mason.Specifically, the complaint alleged that Respondent (1) since on or about May 24,1955, has been demanding that Fisk & Mason enter into a union-shop contractcovering its employees, despite the fact that at no time has Respondent beenselected or designated the collective-bargaining representative of said employeeswithin the meaning of Section 9 (a) of the Act; and (2) in furtherance of theabove-mentioned demand Respondent, since on or about November 30, 1956, hasmaintained a picket line at or near the premises of Fisk & Mason.On May 14, 1957, Respondent duly filed an answer denying the commission ofthe unfair labor practices alleged.Pursuant to due notice a hearing was held on May 27, 1957, at Los Angeles,California, before the duly designated Trial Examiner.All parties were repre-sented by counsel who were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence pertinent to the issues, to argue orallyat the conclusion of the taking of the evidence, and to file briefs on or before June17, 1957.Briefs have been received from the General Counsel and from Fisk &Mason which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOPERATIONS OF FISK & MASONFisk & Mason, a California corporation, has its principal place of business and,offices in South Pasadena, California, where it is engaged in the sale of roofingmaterial.During 1956, a representative period, Fisk & Mason purchased materialsand supplies valued in excess of $500,000, all of which purchases were shipped frompoints located outside the State of California.Upon the above undisputed facts, the Trial Examiner finds that during all timesmaterial herein Fisk & Mason has been engaged in and now is engaged in commercewithin the meaning of the Act and that it will effectuate the purposes of the Act forthe Board to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONINVOLVEDBuilding Material & DumpTruckDrivers, LocalNo. 420,International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, AFL-CIO,is a labor organization admitting to membership employees of Fisk&Mason.HI.THE UNFAIR LABOR PRACTICESA. The pertinent facts2Allen J. Kurten, secretary and office manager of Fisk & Mason and president ofLonglyfe Shingle Company, a corporation affiliated through stock ownership withCertain evidence was adduced at the hearing relating to events occurring more than6 months before the filing and service of the charge hereinSaid evidence was received,not as a basis for any finding of unfair labor practices, but solely for such effect itmight have in elucidating, evaluating, and explaining the character and quality of Re-spondent's alleged illegal conduct after the cutoff dateIt is well settled that Section10 (b) of the Act allows consideration of related acts transpiring prior to the statutorylimitation date for the purpose of throwing light on the specific conduct within the periodIn issue.N. L R B. v. Clausen,etc, 188 F. 2d 439 (C. A.3) ; N. L. R B v.GeneralShoe Corp,192 F 2d 504 (C A6) ; Superior Engraving Company v. N L. R. B.,183F 2c1 783 (C. A7) ;N L R B v White Construction and Engineering Co, Inc.,204 F. 2d 950 (C. A.5) ; N. L. R. B. v Ozark Dam Constructors, et al.,203 F 2d 139(C. A.8) ; Banner Die Fixture Company,109 NLRB 1401 ;Florida TelephoneCorporation,S8 NLRB 1429;Sun Oil Company,89 NLRB 833. It is also well settled that to prove BUILDING MATERIAL & DUMP TRUCK DRIVERS139Fisk & Mason, testified that in March 1955, Jack Todd, a business representative ofthe Union, called at the offices of Fisk & Mason and stated to him and to HughMason, president and general manager of Fisk & Mason and vice president ofLonglyfe, that he was there to organize the employees of Fisk & Mason and toobtain a collective-bargaining contract covering said employees; that when Masoninquired as to the terms thereof, Todd proffered a proposed agreement together withcertain other union literature and then stated that the contract provided for theemployment of "only members in good standing" in the Union; that when Masonasked, "What would happen to the employees who did not wish to join the Union?"Todd replied that the employment of those persons "would have to be terminated";thatMason thereupon stated, to quote Kurten, "He would not sign such a contractunless the employees so designated that it was their wish, and instructed Mr. Toddthat if he would go out and organize the men, we would have no objection tosigning his contract"; that Todd replied, to again quote Kurten, "He was notinterested in talking to the men; we were going to sign the contract. If we did not,they could boycott our goods so that they could not be used or delivered to anyunion job"; and that the meeting concluded with Mason asking Todd "for time tothink it over and discuss it possibly with other members of the industry," and Todd'scomment, "There was no occasion for thinking it over," because Fisk & Masonwould have to sign the proposed contract and "that's all there was to it."Kurten further testified that in May 1955, Todd and another union representative 3called at the plant and met with Mason; that he was called away shortly after themeeting began to answer the telephone and hence he did not hear the entirediscussion which took place; that while he was present, either Todd or Shively askedMason whether he "was ready to sign a contract"; and that when Mason repliedin the negative, "one of the union gentlemen replied that's all he wanted to hear";and that the meeting then concluded.Mason testified that at the March 1955 meeting, after a lengthy discourse byTodd relative to the advantages Fisk & Mason would enjoy if its establishment wereunionized, Todd asked him and Kurten whether Fisk & Mason would sign a union-shop contract; that he then asked Todd if the Union represented Fisk & Mason'semployees; that Todd replied, to quote Mason, "he did not; he was not interested inthe men. It was up to us to sign the contract"; and that Todd then left leaving withhim and Kurten some union literature.Regarding the May 1955 meeting, Mason testified that Todd, accompanied byShively, called on him and asked whether he "was ready to sign their contract";that when he again asked Todd if the Union represented the employees, the lattercontract," to which Todd or his associate retorted, "That's all we want to know,"and that then the union representatives left the plant.Todd testified that early in 1955 4 a union member suggested that he contact theemployees of Fisk & Mason; that he did as requested and during his first conversa-tion with 3 of the 4 persons then in Fisk & Mason's employ, which took place in orabout February 1955, 2 of them indicated their desire to join the Union; that,although 1 of the 2 men who had expressed a desire to join the Union had left hisjob, he, nonetheless, met again with the remaining employees about 3 times; thatafter the first meeting, the man who had indicated his desire to join the Union andhad remained on the job, stated that he was still interested in the Union but fearedemployer-reprisal if he "pursued the problem much further."Todd further testified that he met with Mason on 4 separate occasions; that thefirst 2 meetings were more or less exploratory, in that the discussion was mainlyconfined to explaining to Mason and Kurten the meaning and effect of the variousprovisions of the Union's proposed agreement, especially the health and welfareclauses thereof; that he requested Mason to sign the proffered contract because heRespondent had engaged in unfair labor practices it must be shown that the acts andconduct relied upon occurred within the 6-month period or extended into said period.Joanna CottonMills Co v N L.R.B., 176 F. 2d749 (CA. 4) ;Stewart Warner Corp v.AT.L. RB,194 F 2d 207(C.A. 4) ;Superior Engraving Co v. N. L R. B.,supra; Uni-versal Oil Products Company,108 NLRB 683 Identified by counsel as Jim Shively,business representative of the Los Angeles Build-ing Trades Council of which Respondent is, and at all times material was, a member.4Due to a typographical error the stenographic transcript of the hearing refers to thisincident as happening in 1956. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered it "a very good contract" for Fisk &Mason;5and that at the last meet-ing,which Shively also attended,Mason made it clear that he would not enter intoany contract unless the Union represented the employees.In the light of theTrialExaminer's observation of the conduct and deportment atthe hearing of Kurten,Mason, and Todd, and after a very careful scrutiny of therecord, all ofwhichhas been carefully read, and parts of which have been reread andrechecked several times,and being mindful of the contentions of the parties withrespect to the importance which each has placed upon the credibility problems hereinvolved, andof the factthat the events about which they testifiedtookplace over2 years prior to the opening of the hearing,the TrialExaminer.finds Kurten's andMason's versions of what transpired in theirMarch1955,meetmg with'Todd and intheirMay1955meeting withTodd and Shively,to be substantially in accord withthe facts.This finding is not only supported by certain other credited evidence-appearing in the record,as summarized below, but also by the fact that Kurtenand Mason particularly impressed the Trial Examiner as being persons who arecareful with the truth and meticulous in not enlarging their testimony beyond theiractual memory of what occurred.On the otherhand,Todd gavethe Trial Examinerthe impression that he wasstudiouslyattempting to conform his testimony to whathe considered to be the best interestof the Union.Furthermore,Shively, who wasin the hearing room throughout most of the hearing,did not testify.Pursuant to the Union'swritten request, the Los AngelesBuilding TradesCouncil,herein calledthe Council, on May 24, 1955,sent the following telegram to Fisk &Mason:REQUEST REPRESENTATIVE OF YOUR COMPANY BE PRESENT ATCONFERENCE HELD IN OFFICES OF LOS ANGELES BLDGS TRADESCOUNCIL 1626 BEVERLY BLVD LOS ANGELES AT 2 PM THURSDAYMAY 26 TO SHOW CAUSE WHY-FIRM NAME SHOULD NOT BE PLACED-ON UNFAIR LIST OF COUNCIL PER REQUEST OF AFFILIATED LOCALUNIONJohn T. Binkley, counselfor Fisk &Mason, credibly testified that he attended therequestedmeeting at the Council'soffices as the sole representativeof Fisk &Mason; that Shively,Ernest E. Metzinger,during allmaterial times herein theUnion's secretary-treasurer,and another representative of the Council,6were alsopresent; and that the following there ensued:Iwent into the meeting,and they asked me ifI knew whyIwas there, and Isaid, "Yes," we had received this telegram,orderto show cause why we shouldnot be placed on the unfair list, and I said that I didn't see any reason why weshould be placed on the unfair list.One of thegentlemen, and Idon'trecallwhich one, carried the burden ofthe conversation....I think it wasMr. Shivelythat did most of the talkingat the first meeting, eitherMr. Shivelyor the other gentleman whose name Ican't recall.He statedthat theywanted us to sign a contract.I stated thatMr. Mason was not opposed to signing a contractwiththe union,providing thathismen had voluntarily selected this union as their collective bargainingrepresentative.I stated that I felt underthe law theycould not force the men to join theunion.The union representative then said to me,"Well, you knowthe power of theBuilding Trades Council,"or words to that effect. I don'trecall the exact5The said agreement,a copy of which was left ii ith.Mason at either the March or theMay 1955 meeting,contains the followingArticle 1SECTION 1 As a condition of continued employment all employees covered by thisAgreement shall on the thirty-first(31st)day after employment,or thirty-one (31)days after the effective date of this Article, whichever is later,become and remainmembers of the Union in good standingSEC 2 The Employer will terminate the employment of any employee coveredby this Agreement upon written demand of the Union in the event that such employeeshall fall to comply with Section 1 of this Article. . ..Such employee shall not bereemployed by the Employer until notified by the Union that the employee has paidany such initiation fee or dues then delinquent, or unless such employee presents itv ark clearance from the Union to the EmployerEEdward O'Toole. BUILDINGMATERIAL & DUMP TRUCK DRIVERS141words.But I think his language was, "You can't win, if you try to buck theunion."That is substantially all that occurred, except that I pointed out to him thatwe would be very happy to permit the union to come onto the company propertyon company time and interview the employees and attempt to persuade themto join this union and select the union as their collective bargaining representa-tive, and I stated that I thought that should be given a try before they put uson the unfair list, they should make that effort, and that was about the extentof the conversation.On June 16, Fisk & Mason filed a petition with the Board seeking to have theBoarddetermine the Union's representative status.Under date of June 21, Metzinger, as the Union's secretary-treasurer, wroteBinkley, forwarding a copy of the letter to the Board's Regional Office, stating:In connection with your petition concerning the firm of Fisk & Mason, 855El Centro St., South Pasadena, Calif., please be advised that this Local Uniondoes not represent any of the employees of the firm of Fisk & Mason 7 andtherefore do not wish to hold an election at this time.Under date of June 28, 1955, the then Acting Regional Director with whoseoffices the aforesaid representation petition had been filed, dismissed the petitionon the basis of the Union's disclaimer letter of June 21.On July 31, 1956, pursuant to the Council's telegraphic request directed to Fisk& Mason to show cause why that concern should not be placed on the "unfair" or"do not patronize" list,8 Binkleyagainappeared at the Council's offices.Regardingthis meeting, Binkley credibly testified as follows:... The parties present were myself, Mr. Shively, Mr. O'Toole, and anothergentleman, I believe, and I don't recall who the other gentleman [was]-mighthave been Mr. Todd. . . .Mr. O'Toole.conducted the discussion-hewas the one that conversed with me. I think Mr. Shively said little, if any-thing..Mr. O'Toole was at first a little bit hostile. . . . He said .. ."Your client hasn't signed the contract.9 It has been a year now.What areyou going to do about it?".I repeated my remarks that I had made at theprevious meeting.I stated that we were still not opposed to dealing with theunion, providing they represented our employees. I suggested again that theycome out to the plant, make an appointment with Mr. Mason or Mr. Kurten,and arrange to meet the men alone, in the absence of management, and toattempt to persuade them to join the local. I said that if they would persuadea majority of the employees to join, I would then advise my client to sign thecontract. ..Mr. O'Toole . . . then stated that it would be impossible forus to buck the union; that it was a large and powerful organization, and thatmany employers had tried to do it in the past and had been unsuccessful. . . .Within a few days after the meeting referred to immediately above, the name ofFisk & Mason was placed on the Council's official "We do not patronize" list.In the forepart of October, Todd and O'Toole called at the plant and spoke tothe employees 10 in a group.According to Virgil Christian's 11 credited testimonythe following ensued:He (Todd) asked us about joining the union, and we asked him what was theunion giving us, so he mentioned that the union would give us all better payand better working conditions.12The question was asked, what would bebetter pay, and he told us a few cents more than what we were getting. I thinkthat'swhat he said, and we discussed it for a few minutes, and then he said,"Do you want to join?" So we all refused. Then he turned to Mr. O'Tooleand said, "Well, what do you think?" So, Mr. O'Toole said, "We'll have to useforce."'The Union's answer in the instant proceeding fatled to deny the allegation of the com-plaint that the Union never represented any Fisk & Mason employee thereby, in effect,admitting the coriectness of said allegationReferring to the union-shop contract Todd gave Mason in May 1935.ieFour in numberiiA supervisor within the meaning of the Actiz Todd, according to Christian's credited testimony, also mentioned that the menwould receive, if they joined the Union, health and welfare coverages and that Todd alsoprobably referred to the Union's pension plan 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe credible evidence establishes that at no time after the meeting referred toimmediately above did any Union representative contact, or attempt to contact, anyFisk & Mason employee by means of personal interviews,telephone calls, circulars,or otherwise.Underdate of November 19, the Union wrote Fisk & Mason as follows:This willadvise you that Building Material & Dump Truck DriversLocal No.420 is interested in organizing your employees.The union does not at thistime request recognition or a contract as bargaining agent,but when a majorityof your employees have designated the union as their representative, such arequest will be made upon your firm.Recently the Los Angeles Building Trades Council sponsored a meetingattended by representatives of your firm with respect to our organizationalinterests.13If you received the impression at this meeting that our union desiredimmediate recognition and a contract,this letter will officially notify you thatsuch is not the case.Our activities at your company are organizational onlyat this time.We trust that during our organizational campaign management will maintaina neutral policy.On November 30, 1956, the Union established a picket line at Fisk & Masonwhichwas still there at the time of the hearing.Kurten testified without contradiction,and theTrialExaminer finds, that onNovember 30, the day the picket line was established,the driver of a truck owned oroperated by Carpenteria Motor Transport,a common carrier,came to the plant topick up some merchandise to be delivered to a Santa Barbara, California, Fisk& Mason customer;that after said driver had parked his truck in frontof Fisk &Mason's premises the driver "was approached by the agentsof theunion who spoketo him"; and that thereupon the driver drove away without picking up the order; thaton December 4, the driver of a Walton Trucking Company truck came to the plantwith certain merchandise;thatthe driverrefused to cross the picket line to makethe delivery;that at his suggestion the truckdriver took the merchandise elsewherewhere a Fisk&Mason truck picked it up and brought it to the plant;and that therewere numerous other instances where truckdrivers either refused to cross the picketline or delayed for some time doing so.According to Kurten'suncontroverted and credible testimony,the business ofLonglyfe Shingle Company, a company affiliated with Fisk&Mason through stockownership by Mason and members of his family and his sons-in-law, was seriouslyinjured by the establishment by the Union of a picket line at Longlyfe commencingin December 1956; that the reason for the decline in Longlyfe's business was due tothe fact, to quote Kurten, "so many of the roofing contractor customers who normallytrade there have been afraid to come in and cross the picket line; inasmuch as theyby necessity are working on new construction work,are union employers themselves,and out of fear of retribution,they avoid coming in"; that because of the picket lineand the resulting loss of business Longlyfe was compelled, about a month priorto the opening of the hearing,to terminate all its nonsupervisory employeestherebycompelling its supervisors and officials to perform the work of its released employees;and that the picket line was removedby theUnion upon being advised byLonglyfethat it no longer had any nonsupervisory personnel in its employ.Under date of February14, 1957, theUnion mailed to all roofing contractorsin the greater Los Angeles,California,area with whom the Union believed it hadcontractual relations 14 the following letter to which were attached a list containingthe names of roofing material suppliers with whom the Union had collective-bargainingagreements and another list containing the names of the suppliers with whom ithad no such agreements:We wish to advise you that Building Material & Dump Truck Drivers LocalUnion No. 420, and the Lumber&Sawmill Workers Union No. 2288,AFL-CIO,are engaged in an active campaign to organize the employees of all roofingmaterial suppliers in Southern California.It is not the desire of either of our unions to cause any work stoppage,inconvenience or delay to union contractors who honor the provisions of theiragreementswithrespect to the purchase of roofing materials.To this end thiswill advise you that the roofing material firms whose names appear on theattached list marked"A" are under contract with the above named unions,and we advise and encourage you to patronize them.13The record discloses but two meetings between representatives of Fisk & Mason andofficials of the Council and they took place on May 26, 1955, and July 31, 1956.14 Some of these firms were customers of Fisk & Mason and of Longlyfe BUILDING MATERIAL & DUMP TRUCK DRIVERS143.The firms whose names appear on the attached list marked "B" are on theofficial "We Do Not Patronize Lists" of the Los Angeles Building and Construc-tion Trades Council, Joint Council of Teamsters No. 42, and the Los AngelesDistrict Council of Carpenters.15If and when the status of any of the above named firms is changed that firmwill be able to show you an official communication from one of the aboveunions asproof of such changed circumstances.In the meantime we earnestly solicit you to patronize the above named"Fair" firms and to refrain from patronizing the "Unfair" firms.B. Concluding findingsSection 8 (b) (1) (A) of the Act makes it an unfair labor practice for a labororganization to "restrain or coerce employees in the exercise of the rights guaranteedin Section 7" and comparably, Section 8 (a) (1) makes it an unfair labor practicefor an employer "to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7."Section 7,in relevantpart, provides that:Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right torefrain from any or all such activities. .. .Uncontroverted credible evidence here clearly establishes that not only did allthe employees of Fisk & Mason demonstrate in October 1956, their desire "torefrain" from "form[ing]," "join[ing]," or "assist[ing]" the Union, but it affirma-tively shows that at no time material herein did the Union represent a majority ofthe Fisk & Mason employees. But despite complete rejection of the Union inOctober 1956, and at all' times material the lack of representative status as requiredby Section 9 (a) of the Act, the Union, nonetheless, sought to bring economicpressure directly upon the employees to force them to join the Union in order toprotect their jobs.Such conduct constitutes coercing the employees in the exerciseof their guaranteed right to refrain from joining the Union.Such a finding becomesinescapablewhen consideration is given to the fact that the picketing had thepurposes of (a) coercing Fisk & Mason into recognizing the Union as the exclusivecollective-bargaining representative of its employees and signing a union-shop con-tractwith it, thus forcing the employees to join, even though the employees haddeclined to be represented by the Union, and (b) forcing Fisk & Mason to coerceits employees to do that which in the exercise of their Section 7 rights they haddecided not to do, to wit: select the Union as their collective-bargainingrepresentative.The picketing then, no matter how viewed, had an unlawful purpose, i. e., eitherto compel the employer to violate the law or to restrain and coerce employees withrespect to joining or not joining the Union.And since the picketing had an unlawfulpurpose, it was not within the free speech guarantee of Section 8 (c) of the Act northat of the Constitution of the United States.The Supreme Court of the United States, within recent years, in cases involvingfacts similar to those now before us, has condemned the unlawful use of economicpower by unions to compel employers to violate the law.For example, inGiboneyv.Empire Storage & Ice Co.(336 U. S. 490),16 the Court held that picketing issomething more than free speech and upheld, as constitutional, State injunctions ofpeaceful picketing which had been undertaken, as here, for unlawful objectives.InGiboney,the Court upheld a State injunction against peaceful picketing which,as the Court had found, had as its purpose the forcing of a company to violate aState statute.In so holding, the Court said (at page 503) ". . . it is clear thatappellantswere doing more than exercising a right of free speech or press. .They were exercising theireconomic powertogether with that of their allies tocompel Empire to abide by union rather than by State regulation of trade."In theGazzamcase, the employer had been asked by the union to sign acontract.None of the employees were members of the union. The employer11The names of Fisk & Mason and Longlyfe appear on this list.1e See alsoBuilding Service Union v. Gazzam,339 U. S. 532;Hughes v. Superior Court,339 U. S 460;International Brotherhood of Teamsters v. Hanke,339 U. S. 470;Plumb-ers Unionv. Graham,345 U. S. 192 144DECISIONSOF NATIONALLABOR RELATIONS BOARDanswered that it was a matter for his employees to decide and gave the unionpermission to visit and solicit his employees.After meeting and polling the em-ployees, the union was still unsuccessful in getting a majority of adherents.Theunion then started to picket the employer'spremises and the picketeers carriedsigns "Unfair to organized labor."A second contract was offered by the unionwhich provided that present employees not be required to join the union.This wasrefused by the employer for similar reasons.The picketing was enjoined by theWashington State courts as a violation of public policy against employer coercionof employees'choice of a bargaining representative as embodied in a State statutevery similar in wording to Sections 7 and 8 (a) (1) of the Act.The United StatesSupreme Court,relying onGiboney,upheld the injunction,stating at p. 540:Here, as inGiboney,the union was using itseconomic powerwith thatof its allies to compel respondent to abide by union policy rather than by thedeclared policy of the State.That State policy guarantees workers free choiceof representatives for bargaining purposes.If respondent had complied withpetitioners'demands and had signed one of the tendered contracts and livedup to its terms, he would have thereby coerced his employees.The employeeswould have had no free choice as to whether they wished to organize or whatunion would be their representative.[Emphasis supplied.]The Court with reference to free speech said at p. 537:But since picketing is more than speech and establishes alocus in quothat hasfar more potential than inducing action or nonaction than the message picketscan convey,thisCourt has not hesitated to uphold a State's restraint of actsand conduct which are an abuse of the right to picket rather than a means ofpeaceful and truthful publicity.InVogt v. International Brotherhood of Teamsters(270 Wis. 321,74 N. W.(2d) 749),17a case much like one here presented,the Court had before it a statutewhich forbade unions to(a) coerce or intimidate an employee in the enjoyment ofhis legal rights,including the right to refrain from joining the union, or (b) tocoerce, intimidate,or induce an employer to interfere with any of his employees inthe enjoyment of their legal rights,including the right to refrain from joining thelabor organization.The union in the case picketed for organizational or recognitionpurposes,even though the employees had previously indicated to the union thatthey did not desire to join it.The Court held that the picketing was coercive andhence unlawful,stating:Picketing may be more than free speech. . .One would be credulous indeedto believe under the circumstances that the Union had no thought of coercingthe employer to interfere with its employees in the right to join or refuse tojoin defendant Union.We have r-t the slightest doubt that it was the hopeof the Union that the presence of pickets at plaintiff's place of business wouldinterfere with its operations and deprive it of delivery services,thus bringingpressure upon it to coerce its employees to join the Union.InPappas v. Stacey(151Maine 36, 116 A. 2d 497, appeal dismissed by theSupreme Court for lack of a substantial Federal question,350 U. S. 870),the Court,construing a Maine statute that guaranteed the right of employees to organize intounions and bargain collectively"free from interference,restraint, or coercion bytheir employers or other persons,held that peaceful picketing for oganizationalpurposes was coercive.The Court said:A coercive force is generated by the picketing to secure new members for theunion.It is apparent that this force is applied to the employer to urge hisemployees to join the union to save his business,and to the employees to join tosave their livelihood.In reaching for the employees, there is a steady and exacting pressure uponthe employer to interfere with the free choice of the employees in the matterof organization.To say that the picketing is not designed to bring about suchaction is to forget an obvious purpose of picketing-to cause economic loss tothe business during noncompliance by the employees with the requests of theunion.1817Affirmed by the United States Supreme Court on June 17, 1957.18Of course, under the Act coercion which derives trom picketing is not proscribedwhere it is employed in the exercise of rights guaranteed in Section 7 ; however, it isprosciibed iNhere, as in the instant case, it is used in derogation or circumvention of theemployees'rights under said section. BUILDING MATERIAL & DUMP TRUCK DRIVERS145The contention advanced by the Union at the hearing that its letter of November19, 1956, directed to Fisk & Mason, wherein it maintained that its activities atFisk & Mason were solely for the purpose of organizing the employees and werenot to be construed as an attempt to secure recognition as the representative of theemployees involved or for a collective-bargaining agreement covering suchemployees, successfully refutes any intent of unlawful conduct on its part, is whollywithout substance or merit.Uncontroverted credible evidence establishes that the Union's demands for recog-nition and for a contract were accompanied by threats to impair Fisk & Mason'snormal business operations, and that the Union, on the other hand, completelyabstained, commencing from early in October 1956, from making any effort toreach the employees involved through any of the ordinary methods traditionallyresorted to by unions to organize workers.Upon consideration of all the evidence, the Trial Examiner is convinced, andfinds, that an object of the Union's picketing was intended to force or require Fisk &Mason to recognize the Union as the exclusive collective-bargaining representativeof Fisk & Mason's employees and to enter into a union-shop contract with it without,regard to the desires of the employees involved. Such action is clearly violativeof Section 8 (a) (1) (A) of the Act and the undersigned so finds.The Trial Examiner further finds that the Union's insistent demands, which itnever rescinded, that Fisk & Mason execute the union-shop contract submitted byTodd in May 1955, despite the fact that it was not the collective-bargaining repre-sentative of the persons who were to be covered by said contract, was nothing shortof "an attempt" on the Union's part "to cause [the] employer to discriminate againstan employee in violation of subsection (a) (3)" of Section 8 of the Act.Upon the record as a whole, the Trial Examiner finds that the activities and con-duct of the Union, as epitomized above, even though they were in the form of peace-ful picketing, were illegal restraint and coercion and hence violative of Section8 (b) (1) (A) and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of Fisk & Mason, set forth in section I, above,"have,a close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and, such of them as have been found to constitute unfair labor prac-tices, tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has violated Section 8 (b) (1) (A) and (2) of theAct, it will be recommended that it be ordered to cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Fisk & Mason, South Pasadena, California,is anemployer within the meaning'of Section 2 (2) of the Act.2.BuildingMaterial& Dump Truck Drivers, Local No. 420, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America,AFL-CIO, is a labor organization within the meaning of Section 2 (5) of the Act.3.By picketing the plant of Fisk & Mason for the purposes of coercing andrestrainingFisk & Mason's employees, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) (A) of the Act.4.By demanding that Fisk & Mason execute a union-shop contract even thoughthe Union was not the collective-bargaining representative of the employees to becovered by said contract, thereby attempting to cause Fisk & Mason to discriminateagainst itsemployees in violation of Section 8 (a) (3) of the Act, Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (b) (2) of the Act.5.The unfair labor practices found herein are unfair labor practices withir. themeaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]483142-59-vol. 120-11